 17 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficewith 2 other employees: the shipping clerk and the re-ceiving clerk. However, the 4 do not havecommonsupervision,the clerk typist and the receiving clerk being on the plant pay-roll, with supervision by the plant superintendent, and apparentlybeing considered part of a receiving department. On the otherhand the shipping clerk and the posting clerkare on the salesdepartment payroll, and are supervised by thesales manager.The shipping clerkarrangesfor the shipping all articles andhe is on call at all hours of the day and night. Part of his dutyis tomap routes for the outside truckdriver. The parties agreethat the shipping clerk should be excluded from the productionand maintenance unit. As to the truckdriver, it appears thatthere is only 1 such employee to deliver products out of theFort Worth plant, but supervision over this classification comesfrom the salesmanager.On the whole the recordindicatesthat the outside truckdriver, the posting clerk, the clerk typist,and the receiving clerk all have duties dealing with shippingand receiving, and work in relatively close contact with eachother. All except the truckdriver appear to be plant clericalemployees. Therefore, despite the differences in supervisionwhich exist with respect to these 4employees,we shall includethem in the production and maintenance unit.We find that all productionand maintenanceemployees of theEmployer at its Fort Worth, Texas, plant, includingmaintenanceelectricians, the clerk typist, the receiving clerk, the postingclerk, and the truckdriver, but excluding the shipping clerk,salesmen, officeclerical employees,professionalemployees,guards,watchmen, and supervisorsas definedin the Act,constitute a unit appropriate for the purposes of collectivebargaining within themeaning of Section9 (b) of the Act.[The Boarddismissedthe petition in Case No. 16-RC-1425.][Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision, Order, and Direction of Election.MISSION APPLIANCE CORPORATIONandSHEET METALWORKERS INTERNATIONAL ASSOCIATION, LOCAL 371,AFLandINTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, LOCAL 196, AFL, JointPetitioner s.1-Case No.21-RC-3461. April 7, 1954DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karl W. Filter,hearing officer.,Herein called the Sheet Metal Workers and the Teamsters respectively.108 NLRB No. 37. MISSION APPLIANCE CORPORATION177Over the objection of the Employer, the hearing officerpermitted amendment of the petition at the hearing to add theTeamsters as a joint petitioner. The Employer thereupon re-quested adjournment of the hearing so that it might have timeto consider what effect the addition of another petitioner wouldhave on its collective bargaining and plant operations. Thehearing officer refused to adjourn the hearing, but suggestedthat the Employer make an offer of proof on these points in itsbrief.Without abandoning its position that the denial of anadjournment was prejudicial, the Employer's brief offers toprove that the wages and fringe benefits paid its truckdriversand warehousemen have been based primarily on intraplantconsiderations, that the historical relations: existing betweenthese classifications and factory classifications would beseriously disrupted by the proposed bargaining arrangement ofthe joint Petitioners, and that the Teamsters seeps to repre-sent so great a percentage of the total number of employeesthat a substantial question is involved which can only be settledby reopening the hearing. The Board affirms the hearingofficer's denial of an adjournment. Since inclusion of the Team-sters as a joint petitioner did not affect the composition ofthe unit which was originally petitioned for, the Employer wasnot deprived of an opportunity to introduce all the evidenceavailable to it on that question.2The Employer also contends that the hearing officer is notqualified under section 11 of the Administrative ProcedureAct to permit such an amendment of the petition at the hearing,and that his ruling constitutes a "recommendation" to theBoard, prohibited by Section 9 (c) (1) of the National LaborRelations Act. Proceedings for the certification of employeerepresentatives are specifically excepted from the detailedprocedural requirements of sections 5, 7, and 8 of the Admin-istrative Procedure Act, and need not, therefore, be conductedby hearingexaminersqualified under section 11 of that Act.'Further, Section 102.57 of the Board's Rules and Regulations(Series 6, as amended) provides, in part: "The hearing officershall rule . . . upon all motions filed at the hearing . . . exceptthat he shall refer to the Board for appropriate action allmotions to dismiss petitions, at such time as the Board con-siders the entire record." Granting a motion to add a party asjoint petitioner is a procedural ruling and not a recommendationas to whether a question of representation affecting commerceexists,which is the kind of recommendation proscribed bySection 9 (c) (1). The Employer's motion to dismiss upon thegrounds set forth supra is hereby denied.2General Electric Corporation (River Works), 107 NLRB 70, (footnote 3).9Section 5 (6) of Administrative Procedure Act, (Public Law 404, 79th Cong., Chapter 324;5 USC Sect. 1001 et seq.). The Borden Company, 101 NLRB 203.339676 0 - 55 - 13 17 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDOther rulings of the hearing officer made at the hearing arefree from prejudicial error and are hereby affirmed.4Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withing the meaningof the Act.2.The Petitioners and the Intervenor, District Lodge No.94, International Association of Machinists, AFL, referred toherein as the IAM,are labor organizations claiming to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerning the re-presentation of the employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The joint Petitioners and the IAM agree that a unit con-sisting generally of production and maintenance employees isappropriate. They would include plant clerical, and excludeoffice clerical, employees. Without taking a definite position,they appear to be in favor of excluding technical employees,although they have stated their willingness to accept a unitincluding any fringe groups which the Board finds should beincluded in the production and maintenance unit. The Employercontends that an appropriate unit should include all hourlypaid, nonsupervisory employees, including clerical employees,both office and plant, and technical employees.The Employer is engaged in the manufacture and distri-bution of water and space heaters, employing approximately300 persons in its plant at Hawthorne, California. To supportits contentionthat all clerical and technical employees shouldbe included in the unit, the Employer relies on bargaining his-tory since 1940 covering all nonsupervisory employees aspartof a singleunit,, the alleged close relationship, bothphysical and functional, between office clerical and productionemployees, the alleged frequency of transfers between theclerical and factory groups, and other personnel practiceswhich are applied equally to all employees.Our examination of the record reveals that there does notexist such a similarity of interests and functions between the4 The Employer's brief renewed a motion made at the hearing that the petition be dis-missed because the Petitioner's showing of interest was "highly questionable." The Boardhas consistently held that two or more labor organizations may appropriately bargain asjoint representatives, and that the adequacy of a showing of interest, on behalf of single orjoint petitioners is not litigable. Sonoco Products Company, 107 NLRB 82 (footnote 1).In any event, we have administratively determined that the authorization cards submitted bythe joint Petitioners are adequate and meet the Board's requirements.5 We note, however, that in 1950, in Case No. 21-RC- 1126, a consent election was held ina unit from which office, clerical, and sales employees, and draftsmen were excluded bystipulation of the Employer and certain labor organizations which are not parties hereto.Subsequently, the Employer and Association of Gas Appliance Workers, which had won theelection,entered into an agreement covering all noiisupervisory employees, despite acertification for the unit which the parties had stipulated as appropriate. The Association,whichwas the bargaining representative until March 24, 1954, did not intervene in thepresent proceeding. MARTINOLICHSHIPBUILDING CO.179office clericaland factorygroups as to warrant departurefrom our usual rule of excluding office clerical employees froma production and maintenanceunit. Nor willwe "accord con-clusive weight to a [bargaining]history whichis repugnant toestablishedBoard policyrespecting the composition andscope of bargaining units."' Accordingly,we shall excludeoffice clerical employeesfrom the unit, but include plantclerical employees. 7We shall followour normalpolicy ofexcluding technicalemployeesfrom a productionand maintenance unit, where oneof the parties objects to their inclusion.'We find that all productionand maintenance employees atthe Employer'sHawthorne,California,plant, including fabri-cation, assembly,.tooling, stores,warehouse,service shippingand receiving employees,truckdrivers, and plantclerical em-ployees, butexcluding office clerical,technical,and profes-sionalemployees,guards,watchmen,and supervisors asdefined in the Act,constitute a unit appropriate for the purposesof collective bargainingwithin themeaning ofSection 9 (b)of the Act.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.'General Electric Company(River Works),supr, page 4.7 The Employer's classification system divides the employees into two groups- -productionand maintenance and office and technical.The job descriptions indicate that some of theoffice and technical classifications,for example,material control man, production planningclerk,and dispatcher,production planning,are actually plant clerical,rather than officeclerical,jobs. Such classifications are included in the unit.In listing the above examples wedo not mean to exclude other job classifications which also fall within the plant clericalcategory as that term is used by the Board. Whiting Corporation 107 NLRB 493.8 Swift & Company, 98 NLRB 746, at 747.MARTINOLICH SHIPBUILDINGCO. landLOCAL UNION 230,UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, AFL,Petitioner.Case No. 21-RC-3436. April 8, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H.'This case was originally consolidated with Cases Nos. 21-RC-3434 and21-RC-3435(Harbor Boat & Yacht Co.), and Case No. 21-RC- 3437 (National Steel & Shipbuilding Corp.).During the course of the hearing the Petitioner moved to withdraw the petitions in thesecases.The hearing officer referred the motion to the Regional Director who approved thewithdrawals without prejudice.108 NLRB No. 45.